DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The amendment to overcome the 112(b) rejection is sufficiently different that the previous notice of potentially allowable subject matter has been withdrawn.  The indicated allowability of claim 9 is also withdrawn in view of the newly discovered reference(s) in applicant’s IDS.  Rejections based on the newly cited reference(s) follow.
The prior 112(b) rejection has been withdrawn, however a new one has been made necessary by applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-14 are rejected under 35 USC 112(b).
As to claim 1, applicant claims “a direct current (DC) pin” in lines 5-6 and then “a DC pin” in line 7.  This is improper antecedent basis, since it is not only unclear if this refers to the same or different pins, it is also not clear since “the direct current pin”, could refer either to the DC pin in the contact band or the DC pin in the mounting ring.  For the purposes of examination, it will be assumed that there are only two pins, which seems to follow from the method claim.
Claim 5 also lacks proper antecedent basis.  The mounting ring could refer to the first or second ring.
Since claim 1 is rejected under 35 USC 112(b), claims 2-8, 11-14 inherit the rejection.
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (GB 2473535) in view of Patel (US 2018/316248)
As to claim 1, Berry discloses An assembly comprising: a mounting ring (Fig. 2, 3 item 52) for a rotating rectifier assembly, wherein a pin bore  (Fig. 3, 4 item 56) is defined in the mounting ring oriented in an axial direction; and at least one contact band (Fig. 3,4 item 54) seated in a the pin bore of the mounting ring for mounting a direct current (DC) pin (pg. 2 line 27- page 3, line 5) to the mounting ring; a DC pin seated in the at least one contact band (pg. 2 line 27- page 3, line 5).
Berry does not disclose wherein the mounting ring is a first mounting ring, and the DC pin is a first DC pin; a second a mounting ring for an RRA, wherein a pin bore is defined in the second mounting ring oriented in the axial direction; at least one contact band seated in a the pin bore of the second mounting ring; and a second DC pin seated in the at least one contact band of the second mounting ring, wherein the second DC pin passes through an axial channel on a radially outer surface of the first mounting ring.
Patel teaches an assembly comprising: a mounting ring (64) for a rotating rectifier assembly, wherein a pin bore  (64C) is defined in the mounting ring (60); a direct current (DC) pin (32) to the mounting ring; a DC pin seated in the at least one contact band (pg. 2 line 27- page 3, line 5), wherein the mounting ring is a first mounting ring, and the DC pin is a first DC pin (32); a second a mounting ring for an RRA, wherein a pin bore is defined in the second mounting ring oriented in the axial direction; at least one contact band seated in a the pin bore of the second mounting ring; and a second DC pin seated in the at least one contact band of the second mounting ring, wherein the second DC pin (34) passes through an axial channel on a radially outer surface of the first mounting ring. wherein the mounting ring is a first mounting ring, and the DC pin is a first DC pin; a second a mounting ring  (64) for an RRA, wherein a pin bore is defined in the second mounting ring oriented in the axial direction; at least one contact band seated in a the pin bore of the second mounting ring; and a second DC pin (34) seated in the at least one contact band of the second mounting ring, wherein the second DC pin passes through an axial channel on a radially outer surface of the first mounting ring (See Figs. 1, 4, 5E also ¶28, 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above as disclosed in Patel to ease assembly (Patel, ¶5).
	As to claim 2, Berry in view of Patel teaches wherein a respective joining interface is formed between each of the at least one contact bands and the mounting ring (this is taught by the combination of the press fit of Patel in the device of Perry), wherein the joining interface is free of braze (Patel, ¶49).
	As to claim 3, Berry in view of Patel teaches wherein each respective joining interface of the at least one contact bands is an interference fit (See claim 2 above).
	As to claim 4, Berry in view of Patel teaches wherein the at least one contact band includes a first contact band and a second contact band, wherein the first contact band is axially stacked with the second contact band within the pin bore (Berry, pg. 2, line 28 – page 3 line 2).
	As to claim 5, Berry in view of Patel teaches wherein the mounting ring is of Aluminum (¶47).
	As to claim 6, Berry in view of Patel teaches wherein the at least one contact band is of a metallic material (this is taught by the combination).
As to claim 7, Berry in view of Patel teaches comprising at least one axial channel on a radially outer surface of the mounting ring for accommodating a DC pin of another mounting ring in the RRA (Patel, Fig. 12, also result of combination).
As to claim 8, Berry in view of Patel teaches wherein at least one circumferential coolant channel is defined on an outward surface of the mounting ring (Patel, 64b, Fig. 12)
As to claim 11, Berry in view of Patel teaches wherein the assembly is free of Beryllium Copper (Patel ¶38).
As to claim 12, Berry in view of Patel teaches wherein the contact bands are spring type contact bands (Berry, page 2 line 27 to page 3 line 2).
As to claim 13, Berry in view of Patel teaches wherein the first and second mounting rings are assembled into the RRA of a variable frequency generator (Patel, Fig. 1).
As to claim 14, Berry in view of Patel teaches wherein the first and second DC pins electrically connect between diodes and a field winding of the VFG for rectifying alternating current (AC) to DC in the RRA (Berry, 60/64 mounting rings, 23/24 pins.  VFG taught by Patel, Figs. 1/4).
 Claims 15, 18, 19, 20 are method claims corresponding to the apparatus claims of 1, 2, 13, and 14 and are rejected for similar reasons.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 24 October 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839